DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification is not found to describe a controller or step to determine “differences between a plurality of detections of the object at a first time and a second plurality of detections of the object at a second time” as required by independent claims 1 and 12.  Similarly, the specification is not found to describe a comparison of “the differences to an ideal response based on a speed of the host-vehicle, thereby determining a calibration-matrix” as presented in claims 1 and 12.  Also see below.
Claim Objections
Claim 12 is objected to because of the following informalities:  The formatting/punctuation of lines 3-4 suggests that “the antenna having a plurality of receive-elements” is a step in the claimed method, whereas in fact this is a structural limitation on the antenna used in the method.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 require a controller to determine “differences between a plurality of detections of the object at a first time and a second plurality of detections of the object at a second time”.  The metes and bounds of these “detections” cannot be determined, such that a “difference” between pluralities of them can be determined.  The claims earlier require a transceiver configured to “detect an object based on reflected signals” (claim 1) or a step of “detecting an object based on reflected signals” (claim 12).  It is not clear as to if the pluralities of detections referenced in the “determining” step/function are intended to refer to this earlier detection (performed by the transceiver per claim 1) or if they are a different form of “detection”.  From the specification, the broadly claimed transceiver-performed “detection” appears to be in reality a voltage output resulting from a received reflection as is conventional in the art (e.g. [0022], [0033]) rather than any values that are determined/detected based on such voltages.  If this is the intended “detection(s)” referenced in the determining step, it is not clear what the first and second “pluralities” refer to.  Do these pluralities of “detections” refer to those resulting from each individual antenna element at two instances in time, i.e. where one “detection” is made based on one signal received at one receive element at a given time? Or rather do they refer to two series of detections 
Claims 1 and 12 require a function (claim 1) or step (claim 12) of adjusting “based on the calibration-matrix, at least one radar signal parameter of another object detected at a third time.”  It is not clear what is encompassed by a “radar signal parameter of another object”.  First, it is not clear in general what it means for a “radar signal parameter” to be “of another object”.  The language appears to inadvertently require a parameter that is at the same time a “parameter” of an object and a “parameter” of a radar signal and it is not apparent what such parameters would be.  Further, the specification is not found to reference “radar signal parameters” or mention any related “parameters” in order to aid in interpretation.  Rather, it appears that what is “adjusted” is “an indicated-angle” (e.g. per the Abstract, summary at [0007], or in detail at [0027]). Also note below.
Claims 2-3 and 13-14 require adjustment of “an indicated-angle to the other object” (claims 2, 13) or “an indicated-distance and an indicated range-rate to the other object” (claims 3, 14).  It is not clear as to if these “indicated” items are intended to be 
Regarding claims 4 and 15, the claims reference “the difference”, whereas the only “difference” (in fact, “differences”) previously introduced refers to those “between a first plurality of detections of the object at a first time and a second plurality of detections of the object at a second time”, where those “differences” are in turn compared to an ideal response.   Claims 4 and 15 however describe “the difference” as being “based on an angle difference between an indicated-angle… and an ideal-angle”. As such it is clear that “the difference” as specified in claims 4 and 15 cannot be one of “the differences” determined in claims 1 and 12 as these are not be based on an angle difference between an indicated angle and an ideal-angle.  Claims 4 and 15 lack antecedent basis for this “difference”.  Further, as with claims 3 and 14 above it is not clear what “an indicated-angle at an indicated-range-rate” refers to, as no such indications are established.  
Regarding claims 5 and 16 requiring “an instance of the plurality of detections associated with the object is used to determine the calibration-matrix when a face-linearity of the object is less than a linearity-threshold”, the claims are not clear as to what limitation is imposed by such “use”.  Referring to independent claims 1 and 12, the calibration-matrix is claimed as a result of comparing differences between a first and second plurality of detections of the object to an ideal response, i.e. “an instance of the plurality of detections…” is “used” in at least one sense per the independent claims to 
Additionally regarding claims 5 and 16, a “face-linearity” is defined in the specification as “a measure of how much variation in distance is indicated if multiple returns or targets are associated with the object”.  Similar to the claims above, neither a “face-linearity” nor any particular distances from which such a “linearity” may be determined are established in the claims, and it is not clear what these are. A missing essential step/element is apparent.  
Claims 6 and 17 recite the limitation "the distance" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claims. Additionally, claims 6 and 17 requiring “an instance of the plurality of detections associated with the object is used to determine the calibration-matrix when the distance is less than a distance-threshold” are not clear as to what limitation is imposed by such “use”.  Referring to independent claims 1 and 12, the calibration-matrix is claimed as a result of comparing differences between a first and second plurality of detections of the object to an ideal response, i.e. “an instance of the plurality of detections…” is “used” in at least one sense to determine the calibration-matrix (indeed two instances- a plurality at a first time and a plurality at a second). The language of claims 6 and 17 is not clear as to if the conditional “when..” is 
Claims 7 and 18 recite the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims not specifically identified above are indefinite because they depend on one of claims 1 and 12. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands factors, the claimed determining and comparing of the differences and the calibration-matrix determination are very broadly presented, the level of predictability for the required complex mathematical process is low, and while the metes and bounds are not clear, there are no apparent examples or direction provided for what is required by the claims. As such, it is determined that at the time the application was filed the specification would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  Rather, the specification is enabling for the calibration matrix determination as summarized in the Abstract, at [0007] of the specification, and previously claimed in the parent of this continuation application. Claims 2-11 and 13-20 depend one of claims 1 and 12 and likewise fail to comply with the enablement requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows various radar calibration techniques using detected stationary objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646